Citation Nr: 0204498	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  98-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include gastroenteritis and gastrointestinal 
reflux.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1987 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied, in pertinent part, 
the veteran's claim for service connection for 
"gastroenteritis."  The Board, following a review of the 
evidence of record, is of the opinion that the issue is more 
appropriately characterized as stated on the title page of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Gastrointestinal reflux disease is of service origin.

3.  There is no current diagnosis of gastroenteritis.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was incurred in military 
service.  38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  Gastroenteritis disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are applicable to the current appeal.  

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, and the supplemental statements of the case.  All 
pertinent available records have been obtained.  The veteran 
has identified no other available potential sources of 
treatment records.  The veteran was afforded a February 1999 
VA examination for the above claimed disability and a 
videoconference hearing was held in August 1998. Thus, the 
Board concludes that the VA has satisfied the requirements 
set forth in the VCAA.

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

FACTUAL BACKGROUND

The service medical records show that the veteran's entrance 
examination clinically evaluated his abdomen and viscera as 
normal.  The service medical records shows that the veteran 
was seen in April 1992 for right-sided chest and shoulder 
pain.  The initial assessment was viral syndrome and 
chondritis.  From April to June 1992 he underwent extensive 
testing and treatment to include hospitalization at the 
Bethesda Naval Hospital.  The diagnosis was actinomycosis 
infection.  Antibiotics were prescribed.  In June 1992 the 
veteran reported a two week history of sore throat, 
difficulty swallowing, and heartburn after eating.  It was 
noted that the veteran developed profuse diarrhea after being 
placed on clindamycin. The November 1992 separation 
examination showed no gastrointestinal abnormality.  

A VA general medical examination was conducted in March 1993.  
At that time the
veteran had no gastrointestinal complaints.  The examination 
showed no gastrointestinal abnormality.  The veteran received 
treatment at a VA facility from 1995 to 1997 primarily for 
right shoulder complaints.  During an April 1997 evaluation 
it was reported that his right shoulder pain and chest pain 
had persisted with accompanying headaches and nausea.  He had 
been treated with Motrin and Naprosyn with out relief but 
with the development of gastrointestinal symptoms. Heartburn 
associated with medications was noted.  In July 1997 he 
reported heartburn and post-prandial distress.  A VA an upper 
gastrointestinal series revealed marked gastroesophageal 
reflux to at least the mid-esophageal level.   The assessment 
was gastroesophageal reflux disease (GERD).  Subsequently 
from 1997 to 2000 the veteran received treatment at VA and 
private facilities for several problems, including GERD.  In 
August 1998 it was reported that the gastrointestinal 
symptoms began after treatment for a chest mass.  Several 
medications prescribed produced symptoms.

A videoconference hearing at the RO was held before the 
undersigned member of the Board in August 1998.  At the time 
the veteran indicated that there was no additional evidence 
to be submitted.  The veteran testified that prior to his 
military service, which started in 1987, he did not have any 
type of digestive problems.  He stated his symptoms started 
in April 1992 which was about 5 to 6 months after he got out.  
He experienced pain upon inhaling and exhaling.  He was 
unable to sleep throughout the whole night, which continued 
for several days.  He had nausea and vomiting.  He reported 
to sick call on April 1992 with complaints of upper right 
chest pain while he was inhaling and exhaling, with right arm 
pain and nausea and vomiting.  He was prescribed Tylenol.  He 
reported to sick call again the next day.  It was thought at 
that time that he had a viral syndrome, noted as 
cholelithiasis.  The veteran submitted at the hearing a 
chronological history of his disabilities.  

He stated that his digestive problem started when he was sent 
to Bethesda, Maryland to check out an infection in his chest.  
He was placed on Tetracycline since he was allergic to 
Penicillin.  When he took the Tetracycline he experienced 
heartburn and he was taken off of the medication.  The 
veteran was then started him on Clindamycin.  He described 
continued treatment with antibiotics for a sore throat, 
difficulty swallowing, and heartburn.  He was taking Indocin 
throughout the entire period of infection.  During this time, 
he stated that he was experiencing heartburn, and profuse 
diarrhea.  Over the course of treatment he took several 
antibiotics, and had the symptoms of heartburn and diarrhea. 
He was finally put on E-Mycin to treat his actinomycosis 
infection.  While being treated with E-Mycin he continued to 
have problems with his stomach and diarrhea.  He continued 
the E-Mycin since his actinomycosis was getting better and 
the doctor asked him to bear with it because the infection 
was going away.  He testified that his digestive problems 
continued for a couple of months afterwards until November 
1992.

He was given no medication for his stomach symptoms.  When he 
was on active duty, he stated that the physicians told him 
that his digestive problems were related to the medications 
he took.  He was told that when he was on the Doxycycline 
that he could not take an antacid medicine.   He stated that 
when he left the service in December 1992 he still had active 
digestive problems.  He treated himself with Rolaids because 
his symptoms were minor to begin with, and then over the 
years they grew worse.

He stated that from 1992 through 1997 his symptoms had 
progressed to the point that where every night after he lay 
down he vomited.  Throughout the day he would experience 
heartburn with just about everything he would eat.  He would 
treat his stomach symptoms with Rolaids, Tums, and at times 
he would use baking soda mixed with water to dilute the acid 
so that he could go to sleep at night.  Every night he would 
have difficulties mainly with his acid problem.  He stated 
that his stomach symptoms would cause him to lose sleep. 


In September 1998 a private physician for abdominal pain 
evaluated him.  The veteran reported that he had fairly 
severe heartburn from May to December 1992 when he was 
treated for actinomycosis infection.  He also had some nausea 
and diarrhea associated with the heartburn.    Since then he 
has had intermittent episodes of heartburn.    He reported 
some occasional constipation, which had been treated in the 
past with Erythromycin.  His bowels had been moving two to 
three time a week with intermittent use of Metamucil.  
Following the examination the diagnosis was abdominal pain 
with a history of reflux, rule out Barrett's esophagus, 
esophagitis, esophageal tumor or ulcer. An endocscopy was 
recommended.  An esophagogastroduodenoscopy was conducted 
later in September 1998, which showed a moderate hiatal 
hernia.

The veteran underwent a February 1999 VA examination for 
stomach, duodenum and peritoneal adhesions.  It was noted 
that the veteran had an Actinomyces infection in the right 
upper chest, for which he was treated with a number of 
antibiotics.  At that same time, he started developing 
symptoms of heartburn in 1992.  After completing the 
antibiotics, the heartburn continued.  He was treated 
initially with antacids and H2 blockers, with only marginal 
benefit.  He was subsequently switched to proton pump 
inhibitors with Prevacid, and now Prilosec.  He experienced o 
to three times per week, usually at bedtime, which was three 
to four hour after his evening meal.  

He had one episode of hematemesis prior to undergoing an 
upper endoscopy in September 1998.  He was currently taking 
Prilosec 20-mg (milligrams) every other day and Carafate two 
to three time per week for his reflux symptoms.  He stated 
that he has had problems with constipation since 1995, which 
he attributed to the Prilosec.  He has bowel movements every 
three to four days, which were hard and difficult to pass 
without straining.  He has rare episodes of gas pains in his 
stomach.  He underwent an upper GI (gastrointestinal) series 
in August 1997 at the VA, which revealed marked reflux to the 
mid esophagus.  He had a gastric emptying study in July 1998, 
which was normal without any evidence of gastroparesis.  

He underwent an upper endoscopy by a private physician on 
September 17, 1998.  The examiner during this examination 
reviewed the report and photographs of the procedure.  On 
endoscopy, the veteran had a moderate hiatal hernia.  He also 
had small distal esophageal erosion with no evidence of 
Barrette's esophagus.  His hematocrit most recently was 
percent.  The veteran's current medications were Prilosec 20 
mg every other day, Carafate two to three times per week, and 
Anaprox about two tablets per week.  He uses baking soda 
every other night before going to bed.

Physical examination showed a well-developed, well-nourished 
young male in no apparent distress.  He has had approximately 
a five-pound weight loss after he cut out fatty foods over 
the past year.  Sclerae were without icterus.  Oropharynx was 
without any lesions, with good definition.  His neck was 
supply without lymphadenopathy.  His abdomen was soft and 
nontender with active bowel sounds.  No organomegaly was 
noted.  There was no peripheral edema of the extremities.  
Diagnostic studies were as noted above.

The impression was gastroesophageal reflux disease that was 
documented endoscopically and by upper GI series.  The upper 
GI series and small bowel endoscopy showed marked 
gastroesophageal reflux to at least the mid-esophageal level.  
The study was otherwise within normal limits.  The examiner 
noted that it was unlikely that this gastroesophageal reflux 
had anything to do with his Actinomyces infection or 
treatment, but probably surfaced at the same time, just by 
coincidence.  Any antibiotics or anti-inflammatory 
medications certainly could have caused gastritis at this 
time, but most likely would not be related to the symptoms of 
gastroesophageal reflux disease, from which the veteran 
currently suffered.  The constipation that the veteran 
currently suffers from may or may not be related to the 
proton pump inhibitor therapy, which he was currently taking.  
Since he currently required this treatment for his 
gastroesophageal reflux disease, it was recommended to him 
that he just increase his intake of fiber supplements for the 
constipation.  

ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2001).

Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To summarize, the veteran is qualified to describe his 
symptoms and injuries, which occurred in service.  He is not 
competent, in the absence of evidence demonstrating that he 
has medical training or expertise, to render medical findings 
or opinions. Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this regard, the record reflects that during active duty 
the veteran received extensive treatment for actinomycosis 
infection.  Heartburn and difficult swallowing were noted in 
June 1992.  Additionally VA outpatient records indicate that 
his GERD was caused by medication he was taking to treat this 
infection.   However, a VA examiner February 1999 stated that 
it was unlikely that his gastroesophageal disability had 
anything to do with his Actinomyces infection or treatment, 
but probably surfaced at the same time, just by coincidence.  
Regardless, the record shows inservice symptoms and the 
veteran has testified that the symptoms persisted. 

After reviewing the record, the Board finds that the evidence 
is in equipoise and as such, the benefit of the doubt is in 
favor of the veteran.  38 C.F.R. § 3.102.  Accordingly, 
service connection for GERD is granted.  

Concerning the gastroenteritis, the service medical records 
show that the veteran did experience profuse diarrhea while 
being treated for the actinomycosis infection.  During the 
most recent VA examination he indicated that he did have some 
problems with constipation, which he attributed to the 
Prilosec.  However, following the examination there was no 
diagnosis of gastroenteritis.  Accordingly without any 
current medical evidence showing the presence of 
gastroenteritis, service connection is not warranted.  Thus, 
the Board finds that the preponderance of the evidence is 
against this claim.  


ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for gastroenteritis is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

